        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 1 of 29




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 ZACHARY ALLEN,
                                               Case No. 1:20-cv-00015-DCN
                      Plaintiff,
                                               SUCCESSIVE REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 JAY CHRISTENSEN; JOSH
 TEWALT; EVAN PAGE; IDAHO
 DEPARTMENT OF CORRECTION;
 TIM McKAY; GABRIELLA PEREZ;
 KATE BELTRAN; DANEL HUDON;
 STATE BOARD OF CORRECTION;
 TAYLOR WILSON; CPL. SHAPPEL
 MORRISON; LT. ALOU; LT. HUST;
 CPL. DRIGGS; DEFENDANT
 FRAUS; JILLIAN SCHLESTE; SARA
 HART; and OFFICER MULENEX,

                      Defendants.


       Plaintiff Zachary Allen is a prisoner proceeding pro se and in forma pauperis in this

civil rights action. The Court previously reviewed Plaintiff’s complaint pursuant to 28

U.S.C. §§ 1915 and 1915A. The Court determined that the Complaint failed to state a claim

upon which relief could be granted because its allegations were overly vague and did not

link any particular action to any particular Defendant. See Initial Review Order, Dkt. 8, at

3. The Complaint also contained claims that appeared to be barred by Younger v. Harris,

401 U.S. 37, 46 (1971), or Heck v. Humphrey, 512 U.S. 477 (1994). The Court allowed

Plaintiff an opportunity to amend.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 2 of 29




        Plaintiff proceeded to file six amended complaints, the last of which the Court will

now review pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Having screened the Sixth

Amended Complaint,1 the Court enters the following order allowing Plaintiff to proceed

on some of his claims.

1.      Screening Requirement

        As the Court explained in its Initial Review Order, the Court must dismiss a prisoner

or in forma pauperis complaint—or any portion thereof—that states a frivolous or

malicious claim, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) &

1915A(b).

2.      Pleading Standard

        A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” the




1
 Plaintiff’s most recent pleading is entitled “Affadavit [sic] of Criminal Complaint.” See Dkt. 19 at 1. The
Court construes the pleading as a Sixth Amended Complaint asserting civil rights claims. See Dkt. 5 at 1
n.1.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 3 of 29




complaint has not stated a claim for relief that is plausible on its face. Id. (internal quotation

marks omitted).

3.     Factual Allegations

       Plaintiff states that, in April 2020, he overheard Defendant Shappel Morrison

speaking with non-defendants Sergeant Taylor and Lieutenant Greenland. Defendant

Morrison allegedly stated, “Allen still refuses to drop the lawsuits as ordered and its [sic]

costing us, he’s getting way to [sic] comfortable in PC [protective custody] on his walk.”

Sixth Am. Compl., Dkt. 19, at 1. Sergeant Taylor responded, “I suggest we move him down

to A-walk from where he’s at, it’ll create tension in the dorm as he is on a political walk.”

Id. Greenland then stated, “Well we’ve already had a few fights on this tier …, if he gets

beat down, it may persuade him to do as ordered.” Id. Morrison then said, “I can’t wait to

see him get beat down, it’ll be entertaining.” Id.

       Before Plaintiff was moved to the new housing unit, Plaintiff was hit in the mouth

and shoved around by another inmate, who threatened Plaintiff and stated, “You leave this

walk … we’ll get you and beat your ass, remember what happens to pussies Rat.” Id. at 2.

Plaintiff informed Greenland that Plaintiff would be in danger if he was moved to another

housing unit. Greenland responded, “Get over it Mr. Allen and man up, theirs [sic] nothing

we can do, go back to the dorm, Nigger.” Id. Plaintiff also informed non-defendant Taylor,

non-defendant Lieutenant Lau, and Defendant Morrison of his fear of being attacked if he

had to move to another unit, but he “was continuously ignored.” Id.

       The next day, non-defendant Officer Dodge told Plaintiff that he had to move to A-

walk or he would receive a Disciplinary Offense Report (“DOR”). Plaintiff pressed the


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 4 of 29




emergency button and was taken to Morrison’s office. Morrison stated that Plaintiff needed

to “accept the consequences,” and Defendant Corporal Driggs told Plaintiff, “By god Allen

just drop the lawsuit or we can’t help you.” Id. at 3.

       Plaintiff then “asked for SS Watch,” which may be a form of suicide watch, because

Plaintiff was “depressed from harassment.” Id. Plaintiff spoke with Defendants Lieutenant

Hust and Sergeant Taylor Wilson, who asked Plaintiff questions before taking him to SS

Watch. Plaintiff later asked about his property, which is restricted on suicide watch. Non-

defendant Taylor told Plaintiff, “You can’t have your property until you learn how to live

in that dorm.” Id.

       Plaintiff was seen by Defendant Clinician Sara Hart, apparently for mental health

treatment. Plaintiff told Hart “what was going on.” Hart allegedly told Plaintiff, “According

to Warden Tim McKay until you drop the lawsuits there’s nothing I can do for you accept

[sic] bring you anxiety handouts.” Id.

       Plaintiff was “hit a few more times by an inmate.” Id. Plaintiff informed Defendant

Corporal Fraus about the attacks and that Plaintiff was afraid for his safety. Fraus

responded, “Cut the bullshit Mr. Allen its [sic] P.C. this has never happened before in the

9 odd years I’ve been in this unit, go back to your damn dorm sue happy nigger, that’s an

order.” Id. Plaintiff did not return to his dorm and, as a result, received a DOR. Plaintiff

was taken back to A-Block “and thrown into [a] door” by non-defendant Gambell. Id. at 4.

       Plaintiff had a hearing on his DOR and met with Defendants Alou, Hust, Wilson,

and Perez, who “approved [Plaintiff] to go back” to general population. Id. However, at

the time Plaintiff filed the Sixth Amended Complaint, he was still being housed in


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 5 of 29




segregation.

4.     Discussion

       A.      Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       The Eleventh Amendment prohibits a federal court from entertaining a suit brought

by a citizen against a state or state entity absent a waiver of state sovereign immunity. Hans

v. Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 100 (1984). Section 1983 does not constitute such a waiver. Quern v. Jordan, 440

U.S. 332, 342–44 (1979). Nor has Idaho itself waived its sovereign immunity for

constitutional claims. Esquibel v. Idaho, No. 1:11-cv-00606-BLW, 2012 WL 1410105, at

*6 (D. Idaho Apr. 23, 2012) (unpublished). Finally, only a “person” may be sued pursuant

to 42 U.S.C. § 1983, and a state is not considered a “person” under that statute. Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, Plaintiff’s § 1983 claims

against the Idaho Department of Correction and the State Board of Correction will be


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 6 of 29




dismissed.

             i.       First Amendment Retaliation Claims against Defendants Morrison,
                      Driggs, Hart, and McKay

       Within the prison context, most constitutional claims are subject to the deferential

analysis outlined by the United States Supreme Court in Turner v. Safley, 482 U.S. 78

(1987). In that case, the Court examined a First Amendment issue in the context of prison

officials prohibiting correspondence between inmates residing at different state institutions

and held that, “when a prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interests.” Id. at 89.

       The Turner Court identified four factors to consider when determining whether a

prison regulation is valid: (1) whether there is a “rational connection between the prison

regulation and the legitimate governmental interest put forward to justify it”; (2) whether

“there are alternative means of exercising the right that remain open to prison inmates”; (3)

what “impact accommodation of the asserted constitutional right will have on guards and

other inmates, and on the allocation of prison resources generally”; and (4) whether “ready

alternatives” at a “de minimis cost” exist, which “may be evidence that the regulation is

not reasonable, but is an exaggerated response to prison concerns.” Id. at 89–93.

       The Turner analysis appropriately allows prison officials substantial leeway in the

management of their prisons. “Subjecting the day-to-day judgments of prison officials to

an inflexible strict scrutiny analysis would seriously hamper their ability to anticipate

security problems and to adopt innovative solutions to the intractable problems of prison

administration.” Id. at 89. Federal courts must apply the Turner test so as to “accord great



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 7 of 29




deference to prison officials’ assessments of their interests.” Michenfelder v. Sumner, 860

F.2d 328, 331 (9th Cir. 1988).

       The First Amendment includes the right to be free from retaliation for exercising

constitutional rights. An inmate asserting a retaliation claim must show the following: “(1)

... that a state actor took some adverse action against the inmate (2) because of (3) that

prisoner’s protected conduct, ... that such action (4) chilled the inmate’s exercise of his

First Amendment rights, and (5) [that] the action did not reasonably advance a legitimate

correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote

omitted). “[B]are allegations” of a retaliatory motive are insufficient to support a retaliation

claim. Rizzo v. Dawson, 778 F.2d 527, 532 n.4 (9th Cir. 1985); see also Wood v. Yordy,

753 F.3d 899, 905 (9th Cir. 2014) (“We have repeatedly held that mere speculation that

defendants acted out of retaliation is not sufficient.”). Rather, when analyzing a prison

official’s potential reasons for allegedly retaliatory conduct, the Court must “afford

appropriate deference and flexibility” to that official. Pratt v. Rowland, 65 F.3d 802, 807

(9th Cir. 1995) (internal quotation marks omitted).

       Not every retaliatory act taken by an official can be considered an adverse action

that chills the exercise of protected speech. The proper inquiry asks whether the official’s

action “would chill or silence a person of ordinary firmness from future First Amendment

activities.” Mendocino Envt’l Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999)

(internal quotation marks omitted). If it would not, then “the retaliatory act is simply de

minimis and therefore outside the ambit of constitutional protection.” Davis v. Goord, 320

F.3d 346, 353 (2d Cir. 2003) (internal quotation marks omitted). See also Morris v. Powell,


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 8 of 29




449 F.3d 682, 686 (5th Cir. 2006) (“The [de minimis] standard achieves the proper balance

between the need to recognize valid retaliation claims and the danger of federal courts

embroiling themselves in every disciplinary act that occurs in state penal institutions.”)

(internal quotation marks and alteration omitted).

       A plaintiff asserting a retaliation claim under § 1983 also “must show a causal

connection between a defendant’s retaliatory animus and [the plaintiff’s] subsequent

injury.” Hartman v. Moore, 547 U.S. 250, 259 (2006) (Bivens action). Retaliatory

motivation is not established simply by showing an adverse action by the defendant after

protected speech. Instead, the plaintiff must show a nexus between the two. Huskey v. City

of San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (stating that a retaliation claim cannot rest

on “the logical fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore because

of this’”). Therefore, although the timing of an official’s action can constitute

circumstantial evidence of retaliation—if, for example, an adverse action was taken shortly

after the official learned about an inmate’s exercise of protected conduct—there generally

must be something more than mere timing to support an inference of retaliatory intent.

Pratt, 65 F.3d at 808.

       The causal nexus requirement of a retaliation claim is a “but-for” causation test. If

the adverse action would have been taken even without the inmate’s exercise of protected

conduct, the plaintiff cannot satisfy the causation element of the retaliation claim. Hartman,

547 U.S. at 260.

       Finally, even if an inmate proves that his protected conduct was the but-for cause of

an adverse action by a prison official, the inmate’s retaliation claim fails so long as that


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 9 of 29




action also reasonably advanced a legitimate penological interest. The state unquestionably

has a legitimate interest in maintaining institutional order, safety, and security in its prisons,

Rizzo, 778 F.2d at 532, and the “plaintiff bears the burden of pleading and proving the

absence of legitimate correctional goals for the conduct of which he complains,” Pratt, 65

F.3d at 806.

       Plaintiff alleges that he overheard Defendant Morrison (1) speaking to non-

defendants about the nuisance of Plaintiff’s lawsuits, and (2) stating that moving Plaintiff

to another tier could result in Plaintiff being attacked, which would be “entertaining.”

Plaintiff also claims that Defendant Driggs told Plaintiff, in response to Plaintiff’s fear of

being attacked if he was moved to another unit, that Driggs could not help Plaintiff unless

Plaintiff dropped the lawsuits. These allegations give rise to a plausible inference that

Morrison and Driggs disregarded Plaintiff’s fear for his safety because of Plaintiff’s

protected activity. Therefore, Plaintiff will be allowed to proceed on his retaliation claims

against these Defendants.

       Defendant Hart’s alleged statement that, pursuant to a directive from Defendant

McKay, she could not give Plaintiff mental health treatment unless Plaintiff dropped his

lawsuits is sufficient to state a plausible retaliation claim against Defendants Hart and

McKay, as well.

            ii.       Due Process Claims against Defendants Fraus, Alou, Hust, Wilson,
                      and Perez

       The Due Process Clause of the Fourteenth Amendment prohibits state action that

deprives a person of life, liberty, or property without due process of law. A person cannot



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 9
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 10 of 29




obtain relief on a due process claim unless he demonstrates that he was deprived of one of

these protected interests. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 459-60

(1989). Because an inmate’s liberty is necessarily circumscribed as a result of conviction,

prisoners have a liberty interest in freedom from restraint only if a change occurs in

confinement that imposes an “atypical and significant hardship ... in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

       With respect to a procedural due process claim regarding prison disciplinary

proceedings and disciplinary segregation, a district court must analyze three factors in

determining whether a prisoner has or had a liberty interest in avoiding discipline:

(1) whether disciplinary segregation was essentially the same as discretionary forms of

segregation (such as administrative segregation); (2) whether a comparison between the

plaintiff’s confinement and conditions in the general population showed that the plaintiff

suffered no “major disruption in his environment”; and (3) whether the length of the

plaintiff’s sentence was affected. Id. at 486–87. If these factors are not met, a court may

find there is no liberty interest in avoiding prison discipline, which means that a prisoner

has no due process claim arising from the disciplinary proceeding. Applying these factors

in Sandin, the Supreme Court determined that a prisoner lacked a protectable liberty

interest in avoiding 30 days of confinement in disciplinary segregation. Id. at 487.

       If a prisoner possesses a protectable liberty interest with respect to prison

disciplinary proceedings, then a court must consider to what process the prisoner was due.

This determination must be made on a case-by-case basis. Wolff v. McDonnell, 418 U.S.

539, 560 (1974) (“Consideration of what procedures due process may require under any


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 11 of 29




given set of circumstances must begin with a determination of the precise nature of the

government function involved as well as of the private interest that has been affected by

governmental action.”) (internal quotation marks and alteration omitted).

        The “essence of due process” is notice and an opportunity to be heard. Mathews v.

Eldridge, 424 U.S. 319, 348 (1976). The specific process to which a person is entitled

depends on the consideration of three factors: (1) “the private interest ... affected by the

official action”; (2) “the risk of an erroneous deprivation of such interest through the

procedures used[] and the probable value, if any, of additional or substitute procedural

safeguards”; and (3) “the Government’s interest, including the function involved and the

fiscal and administrative burdens that the additional or substitute procedural requirement

would entail.” Id. at 335.

        Plaintiff provides no allegations relevant to any of the Sandin factors set forth above.

Therefore, the Sixth Amended Complaint does not plausibly allege that Plaintiff had a

liberty interest with respect to the DOR or with respect to segregation. Therefore, Plaintiff’s

due process claims will be dismissed.2


2
  In addition to liberty interests, the Due Process Clause also applies to property interests, which are not
created by the Constitution but are instead created “by existing rules or understandings that stem from an
independent source such as state law.’” Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972)). However, the
right to due process is “not implicated by a negligent act of an official causing unintended loss of or injury
to life, liberty, or property.” Daniels v. Williams, 474 U.S. 327, 328 (1986) (emphasis omitted)). Moreover,
even the intentional deprivation of personal property by prison officials will not support a due process claim
under § 1983 if the prisoner has an adequate remedy under state law. Hudson v. Palmer, 468 U.S. 517, 533
(1984).
           Idaho has adopted the Idaho Tort Claims Act (“ITCA”), Idaho Code § 6-901, et seq., to provide a
remedy for citizens injured by the tortious acts of governmental entities, officials, and employees. As a
general rule, “every governmental entity is subject to liability for money damages arising out of its negligent
or otherwise wrongful acts or omissions and those of its employees acting within the course and scope of
their employment or duties.” Idaho Code § 6-903(1). One exception to this rule is that “any law enforcement
officer,” acting “without malice or criminal intent and without gross negligence or reckless, willful and


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 12 of 29




             iii.        Equal Protection Claim against Defendant Fraus

        The Fourteenth Amendment guarantees equal protection of the law. The purpose of

the Equal Protection Clause “to secure every person within the State’s jurisdiction against

intentional and arbitrary discrimination, whether occasioned by express terms of a statute

or by its improper execution through duly constituted agents.” Village of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000) (internal citation and quotation marks omitted). Under the

Equal Protection Clause, “all persons similarly circumstanced shall be treated alike” by

governmental entities. F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415 (1920).

However, “[t]he Constitution does not require things which are different in fact or opinion

to be treated in law as though they were the same.” Tigner v. Texas, 310 U.S. 141, 147

(1940).

        Even where similarly situated persons are treated differently by the state, “state

action is presumed constitutional and ‘will not be set aside if any set of facts reasonably

may be conceived to justify it.’” More v. Farrier, 984 F.2d 269, 271 (9th Cir. 1993)

(quoting McGowan v. Maryland, 366 U.S. 420, 426 (1961)). Absent evidence of invidious

discrimination, the federal courts should defer to the judgment of prison officials. See id.

at 277; Youngbear v. Thalacker, 174 F. Supp. 2d 902, 916 (D. Iowa 2001) (“There can be


wanton conduct,” shall not be liable for a claim that “[a]rises out of the detention of any goods or
merchandise.” Idaho Code § 6-904B(1). It is unclear whether this exception to liability applies when a jail
or prison official deprives an inmate of personal property. Importantly, however, even assuming that this
exception applies in the jail or prison context, it would not immunize prison officials from liability for acts
that are grossly negligent, reckless, or willful and wanton.
         Accordingly, to the extent that Plaintiff is claiming that prison officials negligently lost his
property, he has no due process claim regardless of the existence of a post-deprivation state law remedy for
negligent conduct. With respect to his allegations that prison employees recklessly lost or intentionally stole
his property (or denied him access to that property), he has a potential remedy under the ITCA. Therefore,
Plaintiff may not proceed on his property claims.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 12
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 13 of 29




no ‘negligent’ violations of an individual’s right to equal protection.... There is no evidence

from which the court may infer that the defendants’ asserted reasons for delaying the

construction of a sweat lodge at the [prison] were a pretext for discrimination.”).

       Equal protection claims alleging disparate treatment or classifications generally are

subject to a heightened standard of scrutiny if they involve a “suspect” or “quasi-suspect”

class, such as race, national origin, or sex, or when they involve a burden on the exercise

of fundamental personal rights protected by the Constitution. See, e.g., City of Cleburne v.

Cleburne Living Ctr., Inc., 473 U.S. 432, 440 (1985). Otherwise, equal protection claims

are subject to a rational basis inquiry, in which case “the Equal Protection Clause requires

only a rational means to serve a legitimate end.” Id. at 442.

       Because inmates are not a protected class under the Equal Protection Clause, their

equal protection claims are generally subject to rational basis review. Webber v. Crabtree,

158 F.3d 460, 461 (9th Cir. 1998). In a rational basis analysis, the relevant inquiry is

whether the defendants’ action is “patently arbitrary and bears no rational relationship to a

legitimate governmental interest.” Vermouth v. Corrothers, 827 F.2d 599, 602 (9th Cir.

1987) (quotation omitted). Moreover, an additional layer of deference to prison officials is

usually required under Turner. See Walker v. Gomez, 370 F.3d 969, 974 (9th Cir. 2004)

(“In the prison context, ... even fundamental rights such as the right to equal protection are

judged by a standard of reasonableness—specifically, whether the actions of prison

officials are reasonably related to legitimate penological interests.” (quotation omitted)).

       However, race-based classifications involving prisoners are not subject to rational

basis review or the deferential Turner inquiry. Instead, such classifications are governed


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 13
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 14 of 29




by a strict scrutiny analysis. Johnson v. California, 543 U.S. 499, 507 (2005). “Under strict

scrutiny, the government has the burden of proving that racial classifications are narrowly

tailored measures that further compelling governmental interests.” Id. at 505 (internal

quotation marks omitted).

       Though the Court in no way condones the unprofessional and repugnant use of racial

slurs—such as those uttered by Defendant Fraus (and non-defendant Greenland)—such

language alone does not give rise to a constitutional deprivation under § 1983. See Partee

v. Cook Cty. Sheriff’s Office, 863 F. Supp. 778, 781 (N.D. Ill. 1994) (“[A]llegations of

verbal threats, racial epithets, and continued harassment by [defendants] do not give rise to

an actionable claim for relief under § 1983.”); Shabazz v. Pico, 994 F. Supp. 460, 474

(S.D.N.Y.1998) (dismissing claims based on racial slurs because “verbal harassment or

profanity alone, … no matter how inappropriate, unprofessional, or reprehensible it might

seem, does not constitute the violation of any federally protected right and therefore is not

actionable under 42 U.S.C. § 1983”) (internal quotation marks omitted). Therefore,

Plaintiff’s equal protection claim against Defendant Fraus must be dismissed.

           iv.       Eighth Amendment Claims

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. Although prison conditions may be restrictive—even

harsh—without violating the Eighth Amendment, prison officials are required to provide

prisoners with adequate food, clothing, shelter, sanitation, medical care, and personal

safety. Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Hoptowit v. Ray, 682 F.2d 1237,

1246 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 14
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 15 of 29




(1995).

       Eighth Amendment claims are not subject to the analysis set forth in Turner v.

Safley. To state a claim under the Eighth Amendment, prisoners must show that they are

“incarcerated under conditions posing a substantial risk of serious harm,” or that they have

been deprived of “the minimal civilized measure of life’s necessities” as a result of the

defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires the plaintiff to satisfy both (1) an

objective standard, “that the deprivation was serious enough to constitute cruel and unusual

punishment,” and (2) a subjective standard, that the defendant acted with “deliberate

indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on

other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       As for the objective prong of the analysis, “[n]ot every governmental action

affecting the interests or well-being of a prisoner is subject to Eighth Amendment

scrutiny.” Whitley v. Albers, 475 U.S. 312, 319 (1986). Rather, the deprivation alleged must

be objectively sufficiently harmful or, in other words, sufficiently “grave” or “serious.”

Wilson v. Seiter, 501 U.S. 294, 298 (1991).

       With respect to the subjective prong of an Eighth Amendment violation, “deliberate

indifference entails something more than mere negligence, [but] is satisfied by something

less than acts or omissions for the very purpose of causing harm or with knowledge that

harm will result.” Farmer, 511 U.S. at 835. “To be cruel and unusual punishment, conduct

that does not purport to be punishment at all must involve more than ordinary lack of due

care for the prisoner’s interests or safety.” Whitley, 475 U.S. at 319.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 15
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 16 of 29




         To exhibit deliberate indifference, a defendant “must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer, 511 U.S. at 837. If a [prison official] should have

been aware of the risk, but was not, then the [official] has not violated the Eighth

Amendment, no matter how severe the risk.” Gibson v. Cty. of Washoe, 290 F.3d 1175,

1188 (9th Cir. 2002), overruled on other grounds by Castro v. Cty. of Los Angeles, 833

F.3d 1060 (9th Cir. 2016).3

                         a)       Failure-to-Protect Claims against Defendants Morrison,
                                  Driggs, and Fraus

        Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its


3
  Verbal harassment and abuse, without more, are not sufficient to state a constitutional deprivation under
§ 1983. See Oltarzewski v. Ruggiero, 830 F.2d 136 (9th Cir. 1987) (allegations that correctional counselor
told plaintiff that he would transfer him to a higher custody status unit if he tried to go to the law library
and that he would be sorry if he filed a class action suit were not actionable under § 1983); Martin v.
Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (allegations that defendant “personally informed plaintiff that
if he never cut his hair and shaved his beard that he would lose what class he had and would have a bad
time at Wrightsville” and that defendant “verbally abused and threatened him for filing grievances” did not
constitute a constitutional violation); McFadden v. Lucas, 713 F.2d 143, 147 (5th Cir. 1983) (“While
twenty-two officers armed with sticks and threatening demeanor may arguably be excessive, we must, in
the absence of physical abuse, concur with the lower court’s dismissal. The alleged conduct, absent more,
cannot be said to rise to the level of conduct which ‘shocks the conscience’” (citation omitted)). Even threats
of bodily injury are insufficient to state an Eighth Amendment claim. Gaut v. Sunn, 810 F.2d 923, 925 (9th
Cir. 1987). And, although racial slurs are abhorrent and morally reprehensible, they do not constitute cruel
and unusual punishment. See Shabazz, 994 F. Supp. at 474. Thus, Plaintiff’s allegations of threats,
harassment, and verbal abuse do not state a plausible claim under the Eighth Amendment.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 16
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 17 of 29




course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations

omitted). Although even an obvious danger does not result in liability if the official is not

subjectively aware of it, a prison official cannot “escape liability for deliberate indifference

by showing that, while he was aware of an obvious, substantial risk to inmate safety, he

did not know that the complainant was especially likely to be assaulted by the specific

prisoner who eventually committed the assault.” Id. at 843.

       Plaintiff’s failure-to-protect claims against Defendants Morrison and Driggs are

plausible. Morrison and Driggs were aware of Plaintiff’s fear for his safety, and their

alleged refusal to protect Plaintiff unless he dropped his lawsuits gives rise to a reasonable

inference that they deliberately disregarded a substantial risk of serious harm. Thus,

Plaintiff will be allowed to proceed on his failure-to-protect claims against Morrison and

Driggs.

       The Sixth Amended Complaint also states a plausible failure-to-protect claim

against Defendant Fraus. Plaintiff states that he informed Fraus of the threats against him

by other inmates, but Fraud did not take action. Further, Fraus allegedly called Plaintiff a

“sue happy nigger,” suggesting that Fraus had a malevolent motive for failing to ensure

Plaintiff’s safety.

                      b)     Mental Health Treatment Claims against Defendants Hart and
                             McKay

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison, and prison officials or prison medical providers can be held liable if

their “acts or omissions [were] sufficiently harmful to evidence deliberate indifference to



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 17
         Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 18 of 29




serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Regarding the

objective standard for prisoners’ medical care claims, “society does not expect that

prisoners will have unqualified access to health care.” Hudson v. McMillian, 503 U.S. 1, 9

(1992). Therefore, “deliberate indifference to medical needs amounts to an Eighth

Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has defined

a “serious medical need” in the following ways:

                failure to treat a prisoner’s condition [that] could result in
                further significant injury or the unnecessary and wanton
                infliction of pain[;] ... [t]he existence of an injury that a
                reasonable doctor or patient would find important and worthy
                of comment or treatment; the presence of a medical condition
                that significantly affects an individual’s daily activities; or the
                existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson, 290 F.3d at 1187. In the medical context, deliberate

indifference can be “manifested by prison doctors in their response to the prisoner’s needs

or by prison guards in intentionally denying or delaying access to medical care or

intentionally interfering with the treatment once prescribed.” Estelle, 429 U.S. at 104-05

(footnotes omitted).

         Medical malpractice or negligence does not support a cause of action under the

Eighth Amendment, Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 18
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 19 of 29




curiam), and a delay in medical treatment does not violate the Eighth Amendment unless

that delay causes further harm, McGuckin, 974 F.2d at 1060. Additionally, there is no

constitutional right to an outside medical provider of one’s own choice. See Roberts v.

Spalding, 783 F.2d 867, 870 (9th Cir. 1986) (“A prison inmate has no independent

constitutional right to outside medical care additional and supplemental to the medical care

provided by the prison staff within the institution.”). If medical personnel have been

“consistently responsive to [the inmate’s] medical needs,” and the plaintiff has not shown

that the medical personnel had “subjective knowledge and conscious disregard of a

substantial risk of serious injury,” there has been no Eighth Amendment violation. Toguchi

v. Chung, 391 F.3d 1051, 1061 (9th Cir. 2004).

       Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—

are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between alternative courses

of treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [the plaintiff’s preferred treatment]

to be medically necessary based on [the plaintiff’s] records and prevailing medical

standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 19
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 20 of 29




       Non-medical prison personnel generally are entitled to rely on the opinions of

medical professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact

that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see also

McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical personnel

may rely on medical opinions of health care professionals unless “they have a reason to

believe (or actual knowledge) that prison doctors or their assistants are mistreating (or not

treating) a prisoner”) (internal quotation marks omitted).

       Plaintiff alleges that Defendant Hart stated she could not offer him mental health

treatment, other than handouts about anxiety, because Defendant McKay told her Plaintiff

would first have to drop his lawsuits. This allegation plausibly suggests that these two

Defendants denied Plaintiff mental health treatment not because they believed it to be

unnecessary, but for reasons that had nothing to do with Plaintiff’s medical needs.

Therefore, Plaintiff may proceed on his mental health treatment claims against Defendants

Hart and McKay.

            v.       Claims under Other Constitutional Provisions

       Plaintiff also cites the Seventh, Ninth, and Seventeenth Amendments to the

Constitution. However, Plaintiff’s allegations do not implicate these provisions—which

preserve the right to a federal jury trial in civil cases, disclaim disparagement of

unenumerated rights, and provide for popular election of senators, respectively. Thus, these

claims will be dismissed.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 20
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 21 of 29




            vi.      Claims of Violations of Prison Policies

       Plaintiff’s allegations that Defendants’ actions violated prison policy are

insufficient to state a plausible civil rights claim under § 1983. See Walker v. Sumner, 14

F.3d 1415, 1420 (9th Cir. 1994) (stating that, as long as minimum constitutional

requirements are met, a prison need not comply with its “own, more generous procedures”),

abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995); Huron Valley

Hosp. v. City of Pontiac, 887 F.2d 710, 714 (6th Cir. 1989) (“[Section 1983] is thus limited

to deprivations of federal statutory and constitutional rights. It does not cover official

conduct that allegedly violates state law.”) (relying on Baker v. McCollan, 443 U.S. 137,

146 (1979)). “It is not the function of this Court to review regulations established by prison

authorities unless a constitutional violation is presented.” Lowrey v. Walton Cty. Sheriff’s

Dep’t, No. 3:07-CV-121CDL, 2008 WL 660332, at *3 (M.D. Ga. Mar. 5, 2008)

(unpublished). Therefore, Plaintiff’s claims of prison policy violations will be dismissed.

       B.     Claims under the Americans with Disabilities Act

       Plaintiff’s Sixth Amended Complaint also invokes the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12101 et seq. See Dkt. 19 at 3. The ADA generally prohibits

discrimination on the basis of an individual’s disability.

       Title II of the ADA applies to an “individual with a disability who, with or without

reasonable modifications to rules, policies, or practices … meets the essential eligibility

requirements for the receipt of services or the participation in programs or activities

provided by a public entity.” 42 U.S.C. § 12131(2). Title II extends to prison inmates who

are deprived of the benefits of participation in prison programs, services, or activities


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 21
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 22 of 29




because of a disability. See Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 211 (1998).

       In order to proceed with an ADA claim, a plaintiff must show (1) that he has a

disability; (2) that he is otherwise qualified to participate in or receive a public entity’s

services, programs, or activities; (3) that he was denied the benefits of those services,

programs, or activities, or was otherwise discriminated against by the public entity; and (4)

that such exclusion, denial of benefits, or discrimination was by reason of his disability.

See Weinreich v. Los Angeles Cnty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir.

1997). The governmental entity is required to “make reasonable modifications in policies,

practices, or procedures when the modifications are necessary to avoid discrimination on

the basis of disability, unless the public entity can demonstrate that making the

modifications would fundamentally alter the nature of the service, program, or activity.”

28 C.F.R. § 35.130(b)(7). “The ADA does not require perfect parity among programs

offered by various facilities that are operated by the same umbrella institution. But an

inmate cannot be categorically excluded from a beneficial prison program based on his or

her disability alone.” Pierce v. Cnty. of Orange, 526 F.3d 1190, 1221 (9th Cir. 2008).

       In contrast to a § 1983 claim, by statutory definition a Title II ADA claim must be

brought against the state or the state entity. See United States v. Georgia, 546 U.S. 151,

159 (2006) (holding that Title II of the ADA validly abrogates Eleventh Amendment

immunity for states for conduct that actually violates the Fourteenth Amendment); Vinson

v. Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002) (“[A] plaintiff cannot bring an action under

42 U.S.C. § 1983 against a State official in her individual capacity to vindicate rights

created by Title II of the ADA ….”); compare Miranda B. v. Kitzhaber, 328 F.3d 1181,


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 22
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 23 of 29




1187-88 (9th Cir. 2003) (per curiam) (holding that Title II’s statutory language does not

prohibit a plaintiff from requesting injunctive action against state officials in their official

capacities). Claims against individuals asserted under the ADA are treated as official

capacity claims because no individual capacity claims exist under the statute. See, e.g.,

Becker v. Oregon, 170 F. Supp. 2d 1061, 1066 (D. Or. 2001).

       The Sixth Amended Complaint contains no allegations plausibly suggesting that

Plaintiff is disabled or that he has been denied access to a government benefit or program

because of that disability. Therefore, Plaintiff’s ADA claims will be dismissed.

       C.     State-Law Claims

       Plaintiff also asserts state law claims under various statutes found in (1) Title 18 of

the Idaho Code, which is Idaho’s criminal code, and (2) Title 19 of the Idaho Code, which

is Idaho’s code of criminal procedure. Plaintiff’s state law claims are implausible because

the statutes cited by Plaintiff do not create a private right of action.

       The Idaho Supreme Court has explained the analysis a court must undertake to

determine whether a private cause of action exists:

              When a legislative provision protects a class of persons by
              proscribing or requiring certain conduct but does not provide a
              civil remedy for the violation, the court may, if it determines
              that the remedy is appropriate in furtherance of the purpose of
              the legislation and needed to assure the effectiveness of the
              provision, accord to an injured member of the class a right of
              action, using a suitable existing tort action or a new cause of
              action analogous to an existing tort action.

Yoakum v. Hartford Fire Ins. Co., 923 P.2d 416, 421 (Idaho 1996) (emphasis omitted)

(relying on Restatement (Second) of Torts § 874A).



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 23
       Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 24 of 29




       The Idaho Supreme Court held in Yoakum that there was no private right of action

under certain Idaho criminal statutes. The court relied on the following factors: the statutes

were intended to protect the general public, the statutes provided for a criminal punishment,

and there was no indication (1) that the legislature intended to create a private cause of

action, or (2) that providing an additional civil remedy was necessary to assure the

effectiveness of the statutes. Id.

       Similar reasoning exists here with respect to the state statutes cited in the Amended

Complaint. As in Yoakum, there is no indication that the Idaho Legislature intended to

create a private right of action under these statutes or that an additional civil is necessary

to ensure the statutes’ effectiveness. Because Idaho has not created a private right of action

under Title 18 or 19 of the Idaho Code, Plaintiff’s state law claims based on these statutes

must be dismissed.

       D.     Claims against Defendants without Allegations

       The Sixth Amended Complaint contains no allegations against Defendants

Christensen, Tewalt, Page, Beltran, Hudon, Schleste, and Mulenek. Therefore, any claims

against these Defendants will be dismissed as implausible.

CONCLUSION

       Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful. Rather, it merely finds that some of Plaintiff’s claims

are plausible—meaning that these claims will not be summarily dismissed at this time but

should proceed to the next stage of litigation. This Order is not intended to be a final or a

comprehensive analysis of Plaintiff’s claims.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 24
        Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 25 of 29




        Defendants may file a motion for dismissal on any basis other than failure to state a

claim.4 Because (1) prisoner filings must be afforded a liberal construction, (2) prison

officials often possess the evidence prisoners need to support their claims, and (3) many

defenses are supported by incarceration records, an early motion for summary judgment—

rather than a motion to dismiss—is often a more appropriate vehicle for asserting defenses

such as non-exhaustion or entitlement to qualified immunity. In such instances, the parties

may be required to exchange limited information and documents directly relevant to the

defense at issue.

                                                 ORDER

        IT IS ORDERED:

        1.      Plaintiff may proceed on the following claims:

                      First Amendment retaliation claims against Defendants Morrison,
                       Driggs, Hart, and McKay;

                      Eighth Amendment failure-to-protect claims against Defendants
                       Morrison, Driggs, and Fraus; and

                      Eighth Amendment medical treatment claims against Defendants Hart
                       and McKay.

                         All other claims against all other Defendants are DISMISSED, and all

                other Defendants are TERMINATED as parties to this action.

        2.      Defendants Morrison, Driggs, Hart, McKay, and Fraus will be allowed to




4
 The standards for a motion to dismiss for failure to state a claim under Rule 12(b)(6) are the same standards
that the Court has used to screen the Amended Complaint under §§ 1915 and 1915A. Therefore, motions
to dismiss for failure to state a claim are disfavored in cases subject to §§ 1915 and 1915A and may be filed
only in extraordinary circumstances.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 25
     Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 26 of 29




          waive service of summons by executing, or having their counsel execute, the

          Waiver of Service of Summons as provided by Fed. R. Civ. P. 4(d) and

          returning it to the Court within 30 days. If Defendants choose to return the

          Waiver of Service of Summons, the answer or pre-answer motion will be due

          in accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of Court will

          forward a copy of the Sixth Amended Complaint (Dkt. 19), a copy of this

          Order, and a Waiver of Service of Summons to the following counsel:

          a.    Mark Kubinski, Deputy Attorney General for the State of Idaho,

                Idaho Department of Corrections, 1299 North Orchard, Ste. 110,

                Boise, Idaho 83706, on behalf of Defendants Morrison, Driggs, and

                McKay, and Fraus, and potentially on behalf of Defendant Hart, as it

                is unclear whether Hart is an IDOC employee or an employee of

                Corizon, Inc., the private entity providing Idaho inmates with medical

                 treatment under contract with the IDOC.

          b.     Kevin West and Dylan Eaton, Parsons Behle & Latimer, 800 W.

                 Main Street, Suite 1300, Boise, Idaho, 83702, potentially on behalf of

                 Defendant Hart.

     3.   Should any entity determine that the individuals for whom counsel for the

          entity was served with a waiver are not, in fact, its employees or former

          employees, or that its attorney will not be appearing for the entity or for

          particular former employees, it should file a notice within the CM/ECF

          system, with a copy mailed to Plaintiff, identifying the individuals for whom


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 26
     Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 27 of 29




          service will not be waived.

     4.   If Plaintiff receives a notice from Defendants indicating that service will not

          be waived for an entity or for certain individuals, Plaintiff will have an

          additional 90 days from the date of such notice to file a notice of physical

          service addresses of the remaining Defendants, or claims against them may

          be dismissed without prejudice without further notice.

     5.   The parties must follow the deadlines and guidelines in the Standard

          Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases,

          issued with this Order.

     6.   Any amended pleadings must be submitted, along with a motion to amend,

          within 150 days after entry of this Order.

     7.   Dispositive motions must be filed no later than 300 days after entry of this

          Order.

     8.   Each party must ensure that all documents filed with the Court are

          simultaneously served upon the opposing party (through counsel if the party

          has counsel) by first-class mail or via the CM/ECF system, pursuant to

          Federal Rule of Civil Procedure 5. Each party must sign and attach a proper

          mailing certificate to each document filed with the court, showing the manner

          of service, date of service, address of service, and name of person upon whom

          service was made.

     9.   The Court will not consider ex parte requests unless a motion may be

          heard ex parte according to the rules and the motion is clearly


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 27
     Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 28 of 29




           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District

           of Idaho 7.2. (“Ex parte” means that a party has provided a document

           to the court, but that the party did not provide a copy of the document

           to the other party to the litigation.)

     10.   All Court filings requesting relief or requesting that the Court make a

           ruling or take an action of any kind must be in the form of a pleading

           or motion, with an appropriate caption designating the name of the

           pleading or motion, served on all parties to the litigation, pursuant to

           Federal Rule of Civil Procedure 7, 10 and 11, and Local Rules of Civil

           Practice before the United States District Court for the District of

           Idaho 5.1 and 7.1. The Court will not consider requests made in the

           form of letters.

     11.   No party may have more than three pending motions before the Court

           at one time, and no party may file a motion on a particular subject

           matter if that party has another motion on the same subject matter

           currently pending before the Court. Motions submitted in violation of

           this Order may be stricken, summarily denied, or returned to the

           moving party unfiled.

     12.   Plaintiff must notify the Court immediately if Plaintiff’s address changes.

           Failure to do so may be cause for dismissal of this case without further notice.

     13.   Pursuant to General Order 324, this action is hereby returned to the Clerk of


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 28
     Case 1:20-cv-00015-CWD Document 21 Filed 06/11/20 Page 29 of 29




          Court for random civil case assignment to a presiding judge, on the

          proportionate basis previously determined by the District Judges, having

          given due consideration to the existing caseload.


                                            DATED: June 11, 2020


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 29
